Citation Nr: 0812271	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to service-connected 
status post diskectomy, including degenerative disc disease 
at L3-L4, L4-L5, and L5-S1. 

2.  Entitlement to an increased rating in excess of 40 
percent for service-connected status post diskectomy, 
including degenerative disc disease at L3-L4, L4-L5, and L5-
S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend

ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1971 to 
June 1973 and from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied the issue 
of entitlement to service connection for a cervical spine 
disability and continued the 40 percent rating for service-
connected status post diskectomy, including degenerative disc 
disease at L3-L4, L4-L5, and L5-S1.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
veteran for his claim  for an increased rating in excess of 
40 percent for service-connected status post diskectomy, 
including degenerative disc disease at L3-L4, L4-L5, and L5-
S1.  

At his September 2006 hearing, the veteran indicated that he 
received treatment from the VA Medical Center (VAMC) 
facilities in Sierra and Tucson, Arizona.  Records from the 
facilities are of record up until August 2006.  As VA is on 
notice that there may be additional records that may be 
applicable to the veteran's claims, records of back and neck 
treatment that he may have received at the Sierra and Tucson, 
Arizona VAMC since August 2006 are relevant and must be 
obtained.  38 C.F.R. § 3.159(c) (2007); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran contends that he has a current cervical spine 
disability related to service and/or secondary to service-
connected status post diskectomy, including degenerative disc 
disease at L3-L4, L4-L5, and L5-S1.  Current medical evidence 
demonstrates that the veteran has a cervical spine 
disability.  Service medical records include May 1976 records 
noting that a gate fell on the veteran striking the back of 
his head and neck; a cervical spine x-ray showed that no 
fracture was seen and an assessment of spasm secondary to 
injury to neck was noted.  A June 1976 record noted that the 
veteran still had neck pain and had limited range of motion.  
VA afforded the veteran examinations for his cervical spine 
in November 2002 and July 2004; however, the examiners did 
not address the etiology of the veteran's current cervical 
spine disability.  On remand, he should be afforded such an 
examination to determine the etiology of his current cervical 
spine disability.  

The veteran also contends that his current cervical spine 
disability is secondary to service-connected status post 
diskectomy, including degenerative disc disease at L3-L4, L4-
L5, and L5-S1.  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The examiner should, 
thus, also address whether the veteran's cervical spine 
disability permanently worsened or was aggravated as a result 
of his service-connected status post diskectomy, including 
degenerative disc disease at L3-L4, L4-L5, and L5-S1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disability is at issue for service-connected 
low back disability, the Board finds that a contemporaneous 
examination of the veteran's lumbosacral spine is necessary 
to accurately assess his disability picture. 

Accordingly, the case is REMANDED for the following action:

       1.  The RO/AMC shall provide the veteran with a notice 
letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service connected status post 
diskectomy, including degenerative 
disc disease at L3-L4, L4-L5, and L5-
S1; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected status post 
diskectomy, including degenerative 
disc disease at L3-L4, L4-L5, and L5-
S1 and the effect that worsening has 
on his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating service-
connected status post diskectomy, 
including degenerative disc disease 
at L3-L4, L4-L5, and L5-S1; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	The RO/AMC shall provide the veteran with 
a notice letter that:  
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service connection for a cervical 
spine disability on a direct basis 
and as secondary to the 
service-connected low back disorder; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
and 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  

3.	The RO/AMC should also obtain, and 
associate with the claims folder, copies 
of records of any neck and low back 
treatment that the veteran may have 
received at the VAMCs in Sierra and 
Tucson, Arizona since August 2006.  

4.	Schedule the veteran for a cervical spine 
examination to ascertain the nature and 
etiology of his current cervical spine 
disability, including specifically, an 
assessment as to whether any current 
cervical spine disability is etiologically 
related to the in-service notations cited 
herein or secondary to service-connected 
status post diskectomy, including 
degenerative disc disease at L3-L4, L4-L5, 
and L5-S1.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
cervical spine disability is causally or 
etiologically related to the veteran's 
period of active service, including the 
in-service notations related to the 
cervical spine cited above. 

The examiner should also opine whether 
there is a 50 percent probability or 
greater that any current cervical spine 
disability is related to the veteran's 
service-connected status post diskectomy, 
including degenerative disc disease at L3-
L4, L4-L5, and L5-S1.  If not, the 
examiner should indicate whether the 
cervical spine disability has undergone 
any permanent increase in severity due to 
the service-connected status post 
diskectomy, including degenerative disc 
disease at L3-L4, L4-L5, and L5-S1, and if 
so, specify the degree of increase in 
severity over and above the preexisting 
base line of disability.

The examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

5.	Schedule the veteran for a VA lumbosacral 
spine examination. The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  The examiner should (1) 
provide ranges of motion of the 
lumbosacral spine, (2) describe any 
neurological impairment resulting from the 
spinal disability, and (3) state the 
length of time during the past twelve 
months that the veteran has had 
incapacitating episodes due to the spinal 
disability.  Incapacitating episodes are 
periods of acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  With regard to 
neurological manifestations, the examiner 
should specifically comment as to whether 
the veteran's neurological symptoms are 
intermittent or permanent in nature and 
whether they may be attributed to any 
disability other than his lumbosacral 
spine disability.

6.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the claims for service 
connection for a cervical spine disability 
and to an increased rating in excess of 40 
percent for service-connected status post 
diskectomy, including degenerative disc 
disease at L3-L4, L4-L5, and L5-S1.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



(CONTINUED ON NEXT PAGE)
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


